UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number811-08359 The Westport Funds (Exact name of Registrant as specified in charter) 253 Riverside Avenue Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 FORM N-Q Item 1.Schedules of Investments. THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS March 31, 2010 (Unaudited) COMMON STOCKS - 95.7% Shares Market Value Aircraft Maintenance & Services - 0.8% AAR Corp.(a) $ Banks & Thrifts - 0.1% The South Financial Group, Inc. Business Products & Services - 5.9% Arbitron, Inc. CACI International, Inc.(a) Synopsys, Inc.(a) Capital Goods - 3.5% Baldor Electric Company Communications Equipment & Services - 0.5% General Communication, Inc. - Class A(a) Consumer Products & Services - 16.7% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Del Monte Foods Company Orient-Express Hotels Ltd. - Class A(a) Ruby Tuesday, Inc.(a) Saks, Inc.(a) Engineering & Consulting - 1.0% KBR, Inc. Health Care Products & Services - 9.4% Psychiatric Solutions, Inc.(a) Universal Health Services, Inc. - Class B Industrial Services - 17.4% DeVry, Inc. ITT Educational Services, Inc.(a) Industrial Specialty Products - 16.3% Charles River Laboratories International, Inc.(a) EMS Technologies, Inc.(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) Insurance - 6.8% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings PLC Medical Products & Services - 1.7% Kinetic Concepts, Inc.(a) Oil & Gas Producers - 6.3% Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing - 3.0% John Wiley & Sons, Inc. Real Estate & Construction - 0.5% Forestar Group, Inc.(a) Security Products & Services - 2.8% Checkpoint Systems, Inc.(a) Other - 3.0% TOTAL COMMON STOCKS (Cost $473,308,768) $ MONEY MARKETS - 5.0% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $42,775,682) $ TOTAL INVESTMENT SECURITIES - 100.7% (Cost $516,084,450) $ LIABILITIES IN EXCESS OF OTHER ASSETS - (0.7)% ) NET ASSETS - 100.0% $ (a)Non-income producing security. See Notes to Schedules of Investments. THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS March 31, 2010 (Unaudited) COMMON STOCKS - 91.4% Shares Market Value Banks & Thrifts - 3.0% Cullen/Frost Bankers, Inc. $ State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising - 0.6% Interpublic Group of Companies, Inc.(a) Business Products & Services - 15.1% CA, Inc. CACI International, Inc.(a) Diebold, Inc. Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Capital Goods - 2.2% Baldor Electric Company Chemicals - 9.4% Air Products and Chemicals, Inc. FMC Corp. Praxair, Inc. Consumer Products & Services - 9.6% American Eagle Outfitters, Inc. Del Monte Foods Company Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Engineering & Consulting - 1.4% Chicago Bridge & Iron Company N.V.(a) Health Care Products & Services - 5.5% CVS/Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B Industrial Services - 3.0% Republic Services, Inc. Industrial Specialty Products - 14.3% Amphenol Corp. Charles River Laboratories International, Inc.(a) FEI Company(a) International Rectifier Corp.(a) Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. Insurance - 2.9% Brown & Brown, Inc. Willis Group Holdings PLC Medical Products & Services - 7.8% Abbott Laboratories Beckman Coulter, Inc. Kinetic Concepts, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers - 12.1% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation - 1.9% FedEx Corp. Utilities - 2.6% Entergy Corp. TOTAL COMMON STOCKS (Cost $219,865,684) $ MONEY MARKETS - 8.4% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $24,664,102) $ TOTAL INVESTMENT SECURITIES - 99.8% (Cost $244,529,786) $ OTHER ASSETS AND LIABILITIES - 0.2% NET ASSETS - 100.0% $ (a)Non-income producing security. See Notes to Schedules of Investments. THE WESTPORT FUNDS NOTES TO SCHEDULES OF INVESTMENTS MARCH 31, 2010 (Unaudited) Security Valuation – The Funds’ portfolio securities are valued as of the close of business of the regular session of trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time).Securities traded on stock exchanges are valued at the last sale price and securities quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market, and which are not quoted by NASDAQ, are valued at the last sale price, if available, otherwise, at the last quoted bid price.Securities for which market quotations are not readily available, or for which an available market quotation is determined not to be reliable, are valued at their fair value as determined in accordance with the valuation procedures approved by the Board of Trustees.Money market instruments and other debt securities with a remaining maturity of less than 60 days are valued at amortized cost, which approximates market value. Security Transactions – Security transactions are accounted for on the trade date.Securities sold are determined on a specific identification basis. Federal Tax Information – As of March 31, 2010, The Westport Funds had the following federal tax cost resulting in unrealized appreciation as follows: Westport Select Cap Fund Westport Fund Gross Unrealized Appreciation $ $ Gross Unrealized Depreciation $ ) $ ) Net Unrealized Appreciation $ $ Federal Income Tax Cost $ $ Footnote Disclosure Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices for active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. · Level 3 – significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s net assets as of 3/31/2010: Westport Select Cap Fund Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 – Significant Unobservable Inputs Total Common Stocks $ $
